Citation Nr: 0116646	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-26 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
cerebrovascular accident (CVA) based on treatment and 
hospitalization by VA from April 1995 to June 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
December 1991.  He is reported to have had approximately 3 
years and 9 months of prior active service that has not been 
verified.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating action 
in which the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for increased disability 
from a stroke as a result of treatment and hospitalization at 
a VA facility from April 1995 to June 1995.  The veteran 
appealed and requested a hearing before a member of the Board 
in Washington, D.C.  The veteran and his representative 
appeared and presented testimony before the undersigned 
member of the Board in May 1998.  The case was remanded in 
August 1998 for evidentiary development.  The case has now 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran had been under VA medical treatment in April 
1995 for headaches which were then believed to represent 
temporal arteritis.

2.  On May 8, 1995, and May 9, 1995, the veteran presented to 
a VA facility with complaints of typical stroke symptoms 
including pain in his head and neck for the previous three 
weeks, tearfulness, difficulty speaking and feeling different 
when walking; he was not comprehensively evaluated for, or 
diagnosed with, a left middle cerebral artery stroke until 
May 22, 1995.

3.  It is at least as likely as not that the delay in 
diagnosing and treating the veteran's CVA in May 1995 
resulted in increased disability.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a CVA based on treatment 
and hospitalization by VA from April 1995 to June 1995 are 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted his claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 in June 1996, 
following the decision of the Court in Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The provisions of 38 C.F.R. 
§ 3.358(c)(3), formerly required that in order for 
compensation to be payable under 38 U.S.C.A. § 1151, there 
had to be a showing that additional disability resulted from 
VA medical treatment, including surgery, and that such 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar 
instances of indicated fault on the part of VA.  In Gardner, 
supra, the United States Court of Appeals for Veterans Claims 
(Court) invalidated the requirement of fault 
contained in 38 C.F.R. § 3.358(c)(3).  The provisions of 
38 C.F.R. § 3.358, excluding section (c)(3), remained valid.  
This decision was ultimately affirmed by the United States 
Supreme Court  in Brown v. Gardner, 115 S.Ct. 552 (1994).  
The Court's decision in the Gardner case applies to all 
claims for 1151 benefits filed prior to October 1, 1997.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).

However, as noted above, the veteran's claim was received in 
June 1996.  As such, consideration of his claim is based on 
the old law (consistent with the holding of the Court in 
Gardner) and does not require a finding of fault on the part 
of VA.

Under the pre-October 1997 law, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which the hospitalization, etc., was 
authorized.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358 (b).  After the 
Gardner case, and prior to October 1, 1997, 38 C.F.R. § 3.358 
(c) (3) provided that compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative. "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.

The medical evidence of record is sufficient to support the 
claim for the benefits sought under the law extant subsequent 
to the Gardner decision and prior to October 1, 1997.

The veteran and his representative maintain that the failure 
of VA to diagnose and treat the veteran in a timely manner 
when he first presented to VA with symptoms of a stroke, 
resulted in greater disability than if he would have been 
treated immediately when stroke symptoms were first 
identified.

In the alternative, the veteran maintained that a significant 
increase in prednisone prescribed by a physician at a VA 
facility in April 1995, for an erroneously diagnosed temporal 
arteritis but also taken for his service connected pulmonary 
sarcoidosis, caused his CVA in May 1995.  The veteran is 
service-connected for pulmonary sarcoidosis with chronic 
obstructive pulmonary disease, rated 30 percent disabling.  
The veteran has been prescribed prednisone for treatment of 
his service-connected pulmonary sarcoidosis.  At the time of 
the August 1998 Board remand, the medical records also 
appeared to raise the question of whether prednisone, 
including an increased dose that was prescribed in April 1995 
at a VA facility, caused the veteran's CVA.  An August 1996 
opinion was received from the Section Chief of Neurology at 
the VA facility where the veteran had been treated.  It was 
noted that the veteran had been referred on May 9, 1995, 
after he developed expressive dysphasia.  A temporal 
throbbing headache had been erroneously diagnosed two weeks 
earlier by an emergency room physician because the veteran 
did not have any other associated symptoms of a CVA.  He had 
been prescribed an increased dose of prednisone at that time.  
The subsequent discharge summary following the veteran's CVA 
in May 1995 reveals that the prednisone was tapered 
back down.  The neurologist indicated, in essence, that the 
increased dose of prednisone in April 1995 did not cause the 
veteran's CVA.  Based on the foregoing, the Board concluded 
in the August 1998 remand that there was no significant 
question involving the administration of prednisone by VA as 
a basis for a grant of secondary service connection for 
residuals of a stroke.

As to the question of whether the elapsed time between the 
first identification of stroke symptoms and the initiation of 
active treatment for a CVA and its residuals resulted in an 
increase in severity of the CVA and its residuals, the case 
was remanded to obtain a medical opinion specifically 
addressing that question.

As noted in the prior Board remand, the veteran originally 
presented to a VA facility in April 1995 with complaints of 
headaches.  It was felt that the veteran had temporal 
arteritis; he was treated with an increased dose of 
prednisone.  The veteran returned on May 8, 1995, complaining 
of pain in his head and neck for the previous three weeks.  A 
history of temporal arteritis was noted in the recorded 
clinical data with an indication of possible myositis related 
to prednisone; the prednisone dose was tapered back at that 
time.  On May 9, 1995, the veteran presented and was noted to 
have tearfulness, difficulty speaking, and feeling that he 
was somewhat different when walking.  The physician noted 
expressive aphasia at that time.  A CAT scan was ordered and 
the veteran was referred to the Neurology service.

The veteran was seen in the Neurology Clinic on May 18, 1995, 
at which time records show that the CAT scan showed a low 
density irregular lesion, not enhancing.  The veteran was 
referred to the Durham, North Carolina VA Medical Center 
(VAMC) for a angiography or temporal artery biopsy.  The 
veteran was admitted to the Durham, North Carolina VAMC on 
May 22, 1995, with a diagnosis of left middle cerebral artery 
stroke.

At the time of the August 1998 remand, the evidence in the 
claims folder showed that the veteran first exhibited 
symptoms consistent with a CVA on May 9, 1995.  It was not 
until May 22, 1995, that the veteran started to receive 
active treatment for a CVA.  It is not disputed that the 
veteran was under the care of VA during the relevant time 
periods in April and May 1995.  Pursuant to the 
aforementioned history and documented treatment at a VA 
facility, the RO obtained two separate VA medical opinions.  
In an opinion dated August 21, 1996, the Attending Chief of 
Staff of Ambulatory Care, reviewed the veteran's history and 
course of treatment.  He indicated that the veteran was 
hospitalized for a CVA thirteen days after the onset of 
neurological symptoms.  The physician indicated that "it is 
doubtful in my opinion that the [veteran's] stroke was 
aggravated by this delay or that treatment was not rendered 
in a timely fashion."  The case was remanded, in part, in 
August 1998, to obtain a more complete response to the 
pertinent question regarding proximate cause by VA under the 
applicable provisions of 38 U.S.C.A. § 1151.  Following a 
complete review of the claims folder, the examiner was to 
respond to the following question and provide a complete 
medical explanation for his conclusion:

Is it at least as likely as not that the 
delay between the identification of 
stroke symptoms including difficulty 
speaking, feeling different when walking, 
and expressive aphasia, and the start of 
active treatment for a CVA resulted in an 
increase in severity of the CVA and its 
residuals?

Pursuant to the remand, a medical opinion was received in 
December 1998 from the Chief of the Neurology section at the 
VA Medical Center.  The opinion provided in December 1998 is 
essentially of no use.  The VA physician restated the facts 
as they were articulated in the August 1998 Board remand; he 
did not dispute or refute the recitation of facts contained 
therein.  Moreover, he did not provide a specific response to 
the question posed in the August 1998 Board remand.  Rather, 
in vague terms unsupported by any rationale, the VA physician 
indicated that there was no "treatment of acute stroke" 
possible under the circumstances and that there was no 
evidence of worsened neurologic status between notes at the 
Fayetteville, North Carolina VA medical center and the notes 
from the Durham, North Carolina VA medical center describing 
the veteran's condition.  He also indicated that the three 
hour treatment window for acute stroke symptoms was not 
discovered until 1996, almost one year after the veteran's 
stroke occurred.  None of this information is responsive to 
the question posed in the remand.

Against this background, the Board has re-examined the entire 
claims folder.  At the time of the August 1998 Board remand, 
there was a medical opinion of record in which it was 
concluded "it is doubtful" that the veteran's stroke was 
aggravated by the delay between the onset of neurological 
symptoms and treatment and diagnosis of the veteran's CVA.  
The case was remanded, in part, because that opinion left 
open the possibility that the delay in diagnosis and/or 
treatment had aggravated the veteran's condition.  In its 
current status, the Board finds that the evidence, both 
positive and negative, is at least in relative equipoise.  
When after careful consideration of all procurable and 
assembled date, a reasonable doubt arises regarding service 
origin, the degree of disability or any other point, such 
doubt will be resolved in favor of the claimant.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102.  Under such circumstances, the 
Board concludes that the evidence supports a grant of 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a CVA based on treatment 
and hospitalization by VA from April 1995 to June 1995.  38 
C.F.R. § 3.102 (2000).


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. §1151 (West 1991) for residuals of a cerebrovascular 
accident based on treatment and hospitalization by VA from 
April 1995 to June 1995 are granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

